*507OFINION.
Love :
The petitioner’s motion at the hearing to strike the respondent’s answer because it was filed one day late is not well taken and is overruled. Objection of counsel for petitioners to the receipt in evidence of the legal consent to extend the time of assessment and collection of the taxes, upon the ground that the evidence did not identify the execution thereof, or the receipt of the same by the Commissioner, is without merit and is overruled. The $2,000 contribution should be deducted from gross income.
Under the terms of the consent, assessment and collection of whatever deficiency remains after the allowance of the deduction of $2,000 charitable contribution is not barred by the statute of limitations.

Judgment will he entered under Rule 50.